Exhibit 10.4

 

Daré Bioscience, Inc.

Nonstatutory Stock Option Agreement
Granted Under the Amended and Restated 2014 Stock Incentive Plan

1.                  Grant of Option.

This agreement evidences the grant by Daré Bioscience, Inc., a Delaware
corporation (the “Company”), on ###GRANT_DATE### (the “Grant Date”) to
###PARTICIPANT_NAME### (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s Amended and
Restated 2014 Stock Incentive Plan (the “Plan”), a total of ###TOTAL_AWARDS###
shares (the “Shares”) of common stock, $0.0001 par value per share, of the
Company (“Common Stock”) at a price of ###GRANT_PRICE### per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern Time, on
###EXPIRY_DATE### (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.                  Vesting Schedule.

This option will become exercisable (“vest”) as follows:

###VEST_SCHEDULE_TABLE###

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.                  Exercise of Option.

(a)                Form of Exercise.  Each election to exercise this option
shall be in writing in the Form of Notice of Stock Option Exercise attached
hereto, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, or by such other method as shall be
approved by the Company, in any case together with payment in full in the manner
provided in the Plan.  The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.

(b)               Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor (as such terms are defined and interpreted for purposes of
Form S-8 under the Securities Act of 1933, as amended) to, the Company or any
other entity the employees, officers, directors, consultants, or advisors of
which are eligible to receive option grants under the Plan (an “Eligible
Participant”).

(c)                Termination of Relationship with the Company.  If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

 

--------------------------------------------------------------------------------

 

(d)               Exercise Period Upon Death or Disability.  If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized
transferee), provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)                Termination for Cause.  If, prior to the Final Exercise Date,
the Participant’s employment or other relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other relationship.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other relationship by the Company for Cause, and the
effective date of such employment or other termination is subsequent to the date
of the delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of (i)
such time as it is determined or otherwise agreed that the Participant’s
employment or  other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the effective
date of such termination of employment or other relationship).  If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of “cause” for termination of employment
or other relationship, “Cause” shall have the meaning ascribed to such term in
such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

4.                  Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.                  Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.                  Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

DARÉ BIOSCIENCE, INC.

By: ###SMJSIGNATURE###

Name:  Sabrina Martucci Johnson

Title:  Chief Executive Officer

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2014 Stock Incentive Plan.

PARTICIPANT:

____________________________

Address:

____________________________

 

____________________________

 

 

